 


110 HR 4308 IH: NASA Innovation Fund and Sponsorship Act of 2007
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4308 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2007 
Mr. Calvert (for himself and Mrs. Jones of Ohio) introduced the following bill; which was referred to the Committee on Science and Technology 
 
A BILL 
To create a sponsorship program to help fund NASA’s Centennial Challenges prize program and expand public awareness of NASA activities and technology needs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the NASA Innovation Fund and Sponsorship Act of 2007. 
2.NASA Innovation Fund 
(a)Creation 
(1)EstablishmentThere is established in the Treasury of the United States a trust fund, to be known as the NASA Innovation Fund (referred to in this Act as the Fund), consisting of such amounts as may be transferred to the Fund under paragraph (2). 
(2)TransferAny amount collected from charitable donations or in accordance with the program authorized under section 4 shall be transferred to the Fund. 
(b)ExpendituresAmounts in the Fund may be used, to the extent provided in advance in appropriations Acts, as follows: 
(1)AdvertisingNot more than 10 percent of amounts transferred to the Fund in each fiscal year, not to exceed $1,000,000, may be used by the Administrator in such fiscal year for advertising under subsection (c) of section 314 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459f–1(c)). 
(2)AdministrationNot more than $200,000 of amounts in the Fund may be used by the Administrator in each fiscal year for expenses incurred in administering the prize competition described under section 314 of such Act. 
(3)Prize moneyAny amounts in the Fund not expended under paragraph (1) or (2) may be used for any prize awarded under section 314 of such Act. 
(c)Investment of amounts 
(1)Amounts availableThe Secretary of the Treasury shall invest such portion of the Fund as is not required, in the determination of the Secretary, to meet current withdrawals. 
(2)Interest-bearing obligationsInvestments may be made only in interest-bearing obligations of the United States. 
(3)Acquisition of obligationsPursuant to paragraphs (1) and (2), obligations may be acquired— 
(A)on original issue at the issue price; or 
(B)by purchase of outstanding obligations at the market price. 
(4)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at market price. 
(5)Credits to FundThe interest on and proceeds from the sale or redemption of any obligations held in the Fund shall be credited to and form part of the Fund. 
3.NASA Innovation Fund Sponsorship Advisory Committee 
(a)EstablishmentThere is established within the National Aeronautics and Space Administration the NASA Innovation Fund Sponsorship Advisory Committee (referred to in this Act as the Advisory Committee) to advise the Administrator on carrying out the program authorized under this section and section 4. 
(b)Membership 
(1)CompositionThe Advisory Committee shall consist of 5 citizens of the United States, including persons with expertise in mathematics or science education, and in promotional activities, appointed by the Administrator not later than 90 days after the date of the enactment of this Act. The Administrator shall seek to include individuals from academia, the nonprofit sector, and the private sector. The Administrator shall appoint a Chair and a Vice Chair for the Advisory Committee.  
(2)Terms 
(A)LengthEach member of the Advisory Committee appointed under paragraph (1) shall serve for a term of three years, but the lengths of the initial terms of such members shall be staggered to ensure continuity of administration. 
(B)VacancyIf a seat on the Advisory Committee to which a member of the Advisory Committee is appointed under paragraph (1) becomes vacant due to the departure of such member prior to the expiration of the term of such member, a successor may be appointed by the Administrator to serve the remainder of the term of such member. 
(C)ReappointmentA member of the Advisory Committee appointed under paragraph (1) may not serve on the Advisory Committee for more than 6 years. 
(3)CompensationNo compensation shall be paid to members of the Advisory Committee for their services as members, but members shall be reimbursed for actual and necessary traveling and subsistence expenses incurred in the performance of the duties of the Advisory Committee. 
(c)Meetings 
(1)FrequencyThe Advisory Committee shall meet not less than 4 times each year, and the Administrator may call additional meetings. 
(2)Presence of nasa officersThe Administrator and the Chief of Strategic Communications of NASA, or their designees, shall be present at each meeting of the Advisory Committee to provide technical or programmatic guidance.   
4.Innovation Fund Sponsorship Program 
(a)Authorization 
(1)Innovation Fund Sponsorship ProgramThe Administrator is authorized to create and administer an Innovation Fund Sponsorship Program, which shall permit any person to develop and implement a promotional program that includes the use of the Partnership Logo in exchange for a monetary contribution to the Fund from such person. 
(2)SponsorPursuant to subsection (c)(2), for the purposes of this section, a person whose application to participate in the Innovation Fund Sponsorship Program has been approved shall be known as a sponsor.  
(b)Partnership logoThe Administrator shall select and adopt a logo to be used in the promotional program of any sponsor. Such logo shall be based on the recommendations of the Advisory Committee. Such logo shall include the words NASA Innovation Fund Partner and an appropriate image, as determined by the Advisory Committee. 
(c)Application ProcessTo be eligible to be selected as a sponsor, a person shall submit to the Administrator an application in such form, at such time, and containing such information as the Administrator may require. The proposals shall be reviewed by the Advisory Committee, which shall make recommendations to the Administrator. Each such application shall include the following: 
(1)The amount to be contributed by such person to the Fund. 
(2)A specific description of the promotional program (using the Partnership Logo) such person plans to develop, which shall include at least one of the following: 
(A)Presenting educational information concerning science, technology, engineering, or mathematics, or directing the audience of such program to such information. 
(B)Promoting educational programs concerning science, technology, engineering, or mathematics and encouraging the study of such disciplines. 
(C)Promoting specific employment and educational opportunities in science, technology, engineering, or mathematics.  
(d)Sponsorship AgreementEach person whose application is approved pursuant to subsection (c) shall enter into a sponsorship agreement with the Administrator which shall— 
(1)require that such person provide to the Administrator an amount not less than the amount specified under subsection (c)(1); and 
(2)permit such person to use the Partnership Logo in the promotional program of such person as described in the application submitted under paragraph (2) of such subsection. 
(e)RestrictionsA promotional program under this section may not include the following: 
(1)No logos on spacecraftThe application of any logo or advertisement to the exterior surfaces of the International Space Station, NASA launch vehicles, or Federal Government payloads. 
(2)No astronaut endorsementsThe endorsement of or appearance in any advertisement for any product by any NASA astronaut. 
(3)No agency-wide endorsementThe endorsement by NASA of any product or service of any sponsor. 
(4)No in-kind contributionThe receipt of any contribution under subsection (d)(1) in any form other than cash. 
(5)Minimum level of contributionAn expected contribution under subsection (c)(1) that is less than a minimum amount that the Administrator may establish. 
(6)General restrictionsAny other feature that the Administrator determines to be inappropriate. 
(f)Protection of proprietary informationThe Administrator shall establish procedures to ensure appropriate protection of any proprietary information submitted pursuant to this section. 
(g)Statement of Congress relating to NASA participationCongress strongly encourages NASA to carry out the activities authorized in subsection (c) of section 314 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459f–1(c)) and to provide assistance to sponsors to carry out promotional programs authorized under this section, as the Administrator determines to be appropriate.  
(h)Enforcement 
(1)Unauthorized personsIf any person who is not a sponsor uses the Partnership Logo in connection with any promotion of goods, services, or commercial activity in a manner reasonably tending to suggest that such use is approved, endorsed, or authorized by the Administrator, the Administrator may commence a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order, and such person shall be liable to the Administrator for a civil penalty in the amount of $100,000 for each such violation. The Administrator shall transfer any amounts received under this paragraph to the Fund.  
(2)Unauthorized promotional programsIf any sponsor implements any promotional program using the Partnership Logo that does not conform to the requirements of this Act, the Administrator may commence a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order. 
(i)ReportNot later than October 31 of each year, the Administrator shall transmit to Congress a report— 
(1)that describes, with respect to the preceding fiscal year all actions taken by the National Aeronautics and Space Administration under this section, including— 
(A)a full statement of receipts; 
(B)a full statement of expenditures; and 
(C)an evaluation of the efficiency and value of the Innovation Fund Sponsorship Program; and 
(2)that includes a report from the Advisory Committee on its actions with respect to the preceding fiscal year.  
(j)ConsultationEach year, the Advisory Committee shall consult with the director of each of the following NASA Centers to solicit ideas to improve the program authorized under this section and section 4: 
(1)Ames Research Center. 
(2)Dryden Flight Research Center. 
(3)Glenn Research Center. 
(4)Goddard Space Flight Center. 
(5)Jet Propulsion Laboratory. 
(6)Johnson Space Center. 
(7)Kennedy Space Center. 
(8)Langley Research Center. 
(9)Marshall Space Flight Center. 
(10)Stennis Space Center. 
5.Conforming amendmentParagraph (1) of section 314(i) of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2459f–1(i)(1)) is amended by inserting before the period at the end the following: , except as provided in the NASA Innovation Fund and Sponsorship Act of 2007..  
6.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the National Aeronautics and Space Administration. 
(2)NASAThe term NASA means the National Aeronautics and Space Administration. 
(3)Partnership LogoThe term Partnership Logo means the logo selected and adopted in accordance with section 4(b). 
(4)Promotional programThe term promotional program means any set of coordinated actions taken by a person to publicize or make publicly recognizable a particular good, service, program, or person. 
 
